Name: 95/140/EC: Commission Decision of 7 April 1995 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  foodstuff;  America;  agricultural activity;  trade;  cooperation policy
 Date Published: 1995-04-22

 Avis juridique important|31995D014095/140/EC: Commission Decision of 7 April 1995 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries (Text with EEA relevance) Official Journal L 091 , 22/04/1995 P. 0056 - 0056COMMISSION DECISION of 7 April 1995 amending Commission Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries (Text with EEA relevance) (95/140/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 21a and 22 thereof,Whereas Commission Decision 91/449/EEC (2), as last amended by Decision 94/847/EC (3), lays down the specimen animal health certificates in respect of meat products from third countries;Whereas no outbreaks of foot-and-mouth disease has occurred in Argentina since April 1994; whereas, however, a vaccination policy against this disease is carried out in this country;Whereas the categories of meat products which can be imported from third countries depend on the health situation of the country of fabrication;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In Annex E, part II of Decision 91/449/EEC the following country is added: 'Argentina`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 7 April 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 240, 29. 8. 1991, p. 28.(3) OJ No L 352, 31. 12. 1994, p. 56.